Exhibit 10.5

 

TAX ALLOCATION AGREEMENT

 

BY AND AMONG

 

UNION PACIFIC CORPORATION,

 

OVERNITE CORPORATION

 

AND

 

SUBSIDIARIES

 

DATED AS OF NOVEMBER 5, 2003



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

 

THIS AGREEMENT is entered into as of November 5, 2003, between Union Pacific
Corporation (“UPC”), a Utah corporation, on behalf of itself and the other
members of the UPC Consolidated Group and the UPC Unitary Group (both as
hereinafter defined), and Overnite Corporation, a Virginia corporation, on
behalf of itself and the other members of the Overnite Consolidated Group and
the Overnite Unitary Group (both as hereinafter defined), which includes
Overnite Holding, Inc. (“OHI”), a Delaware corporation.

 

WHEREAS, UPC and OHI were parties to that certain Tax Allocation Agreement
between them dated as of January 1, 1991 (the “1991 Agreement”) setting forth
and confirming: certain matters relating to the inclusion of OHI and certain
other companies in the UPC consolidated Federal Income Tax returns and Unitary
Income Tax returns; the allocation of Tax liabilities for periods during which
OHI and other companies were or would be Subsidiaries of UPC; the administration
of Tax audits and proceedings; and the principles embodied in Tax allocation
policies then in effect between UPC and OHI; and

 

WHEREAS, the 1991 Agreement provides that it may be amended only by written
agreement of UPC and OHI; and

 

WHEREAS, in connection with the Acquisition and the Offering (both as
hereinafter defined), OHI will become a wholly-owned subsidiary of Overnite
Corporation, and Overnite Corporation and its Subsidiaries will cease to be
members of the UPC Consolidated Group and the UPC Unitary Group; and

 

WHEREAS, the members of the Overall Consolidated Group (as defined below) desire
to amend and restate the 1991 Agreement to reflect the Offering and for other
reasons;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree that
the 1991 Agreement is amended and restated in full as follows:

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS

 

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them. Each such term may be used in either the singular or the
plural.

 

Section 1.1. 1991 Agreement. The term “1991 Agreement” has the meaning ascribed
to such term in the first premise of this Agreement.

 

Section 1.2. 2001 Motor Cargo Merger Agreement. The term “2001 Motor Cargo
Merger Agreement” means the Agreement and Plan of Merger By and Among Motor
Cargo Industries, Inc., Union Pacific Corporation and Motor Merger Co. dated as
of October 15, 2001.

 

Section 1.3. 2003 Pre-Offering Period. The term “2003 Pre-Offering Period” means
the Pre-Offering Period beginning January 1, 2003.

 

Section 1.4. Acquisition. The term “Acquisition” means UPC’s transfer of all the
issued and outstanding shares of common stock of OHI to Overnite Corporation in
exchange for all of the issued and outstanding stock of Overnite Corporation and
a promissory note, as contemplated in the Stock Purchase and Indemnification
Agreement.

 

2



--------------------------------------------------------------------------------

Section 1.5. Actual Loss. The term “Actual Loss” means the amount of all Taxes
actually incurred or Tax Benefits lost (in either case based upon the Tax law in
effect at the time of loss and discounted at the Applicable Federal Rate using
monthly compounding) by a Party as a result of an action (or failure to act) by
another Party with respect to matters described in this Agreement. Such Tax or
lost Tax Benefit resulting from such action (or failure to act) shall be
calculated using the allocated Tax liability for the appropriate Tax
jurisdiction, net of the present value of any reasonably anticipated related
offsetting Tax Benefit (based upon the Tax law in effect at the time of
computation) discounted at the Applicable Federal Rate using monthly
compounding.

 

Section 1.6. Additional Shares. The term “Additional Shares” has the same
meaning as in the Underwriting Agreement.

 

Section 1.7. Aggregate Deemed Sales Price. The term “Aggregate Deemed Sales
Price” means the Aggregate Deemed Sales Price as determined under Code Section
338 and the Treasury regulations thereunder and the corresponding provisions of
state or local law.

 

Section 1.8. Applicable Federal Rate. The term “Applicable Federal Rate” means
the Federal short-term rate, with monthly compounding, as determined under Code
Section 1274(d).

 

Section 1.9. Business Day. The term “Business Day” means a day of the year on
which banks are not required or authorized to close in New York City.

 

Section 1.10. Code. The term “Code” means the Internal Revenue Code of 1986, as
amended, and any successor statute.

 

Section 1.11. Federal Income Tax. The term “Federal Income Tax” means the Income
Taxes imposed under the Code.

 

Section 1.12. Income Tax. The term “Income Tax” means any domestic Tax (whether
denominated as “income tax,” a “franchise tax” or otherwise), based upon taxable
income of an entity or group of entities.

 

Section 1.13. Item. The term “Item” means a Tax attribute, item of income, loss,
deduction, preference, or credit attributable to the assets or activities of a
Party.

 

Section 1.14. Miscellaneous Tax. The term “Miscellaneous Tax” means any Tax
other than Federal Income Tax, Unitary Income Tax, and Separate Return Income
Tax (including but not limited to excise Taxes, windfall profits Taxes, value
added Taxes, franchise Taxes based on net worth, real property Taxes, personal
property Taxes, severance Taxes, single business Taxes, gross receipts Taxes,
state or local sales or use Taxes, employment and payroll Taxes and premiums,
and all foreign Taxes).

 

Section 1.15. Motor Cargo. The term “Motor Cargo” means, collectively, Motor
Cargo Industries, Inc., a Utah corporation, as that corporation existed before
the transactions consummated pursuant to the 2001 Motor Cargo Merger Agreement,
Motor Cargo Industries, Inc., a Utah corporation, as that corporation has
existed since such transactions and all Subsidiaries (whether or not currently
in existence) of either such corporation.

 

Section 1.16. Motor Cargo Pre-Consolidation Income Taxes. The term “Motor Cargo
Pre-Consolidation Income Taxes” means all Income Taxes imposed on or payable by
Motor Cargo for any taxable period beginning before the date Motor Cargo joined
the Overall Consolidated Group.

 

3



--------------------------------------------------------------------------------

Section 1.17. Negotiation Period. The term “Negotiation Period” means the period
beginning with receipt of notice of a dispute and ending with receipt of notice
by one Party that the other Party wishes to end the Negotiation Period, as
described in Section 8.1 of this Agreement.

 

Section 1.18. Nexus. The term “Nexus” means the level of activity that must be
established in a Taxing jurisdiction to enable it to impose an Income Tax.

 

Section 1.19. Offering. The term “Offering” means UPC’s sale of Overnite
Corporation stock through a public offering as contemplated in the Stock
Purchase and Indemnification Agreement.

 

Section 1.20. Offering Date. The term “Offering Date” means the date on which
OHI ceases to be a member of the Overall Consolidated Group.

 

Section 1.21. Overall Consolidated Group. The term “Overall Consolidated Group”
means the group of corporations composed of the Overnite Consolidated Group and
the UPC Consolidated Group (both as defined below).

 

Section 1.22. Overall Unitary Group. The term “Overall Unitary Group” means the
group of corporations composed of the Overnite Unitary Group and the UPC Unitary
Group (both as defined below).

 

Section 1.23. Overnite Consolidated Group. For all periods through the date that
OHI becomes a wholly-owned Subsidiary of Overnite Corporation, the term
“Overnite Consolidated Group” means OHI and all other corporations that, but for
UPC’s ownership of the stock of OHI, would be members of an affiliated group of
corporations (within the meaning of Section 1504(a) of the Code) having OHI as
its common parent, (including disregarded entities, within the meaning of
Treasury Regulation Section 301.7701-3(b)(1)(ii) owned by such members). For all
periods thereafter, the term “Overnite Consolidated Group” means Overnite
Corporation and all other corporations that are members of the affiliated group
of corporations (within the meaning of Section 1504(a) of the Code) of which
Overnite Corporation is (or, but for UPC’s ownership of the stock of Overnite
Corporation, would be) the common parent, (including disregarded entities within
the meaning of Treasury Regulation Section 301.7701-3(b)(1)(ii) owned by such
members), together with any other corporations which may become members of such
affiliated group and any passthrough entities in which Overnite Corporation or
any member of such affiliated group may become a member.

 

Section 1.24. Overnite Miscellaneous Tax. The term “Overnite Miscellaneous Tax”
means any Miscellaneous Tax for which any member of the Overnite Consolidated
Group or Overnite Unitary Group is liable under applicable law.

 

Section 1.25. Overnite Separate Return Income Tax. The term “Overnite Separate
Return Income Tax” means a Separate Return Income Tax for which any member of
the Overnite Consolidated Group or Overnite Unitary Group is liable under
applicable law. States and local jurisdictions where members of the Overnite
Consolidated Group and Overnite Unitary Group file on a separate company basis
are identified in Appendix I.

 

Section 1.26. Overnite Unitary Group. For all periods through the date that OHI
becomes a wholly-owned Subsidiary of Overnite Corporation, the term “Overnite
Unitary Group” means OHI and all other entities that, but for UPC’s ownership of
the stock of OHI, would be identified by a state or local Taxing Authority as
the basis for the Unitary Income Tax assessment and Unitary Income Tax Return of
OHI. For all periods thereafter, the term “Overnite Unitary Group” means
Overnite Corporation and all other entities identified by a state or local
Taxing Authority as the basis for the Unitary Income Tax assessment and Unitary
Income Tax Return of Overnite Corporation.

 

4



--------------------------------------------------------------------------------

Section 1.27. Party. The term “Party” means either the members of the UPC
Consolidated Group or of the Overnite Consolidated Group as the context
requires.

 

Section 1.28. Post-Offering Period. The term “Post-Offering Period” means any
taxable period beginning after the Offering Date.

 

Section 1.29. Pre-Offering Period. The term “Pre-Offering Period” means any
taxable period ending on or prior to the Offering Date.

 

Section 1.30. Section 338(h)(10) Defense Cost. The term “Section 338(h)(10)
Defense Cost” means an out-of-pocket cost actually and reasonably incurred by a
Party in defending the validity of the Section 338(h)(10) Elections (or any of
them) to the Internal Revenue Service or other Taxing Authority, in connection
with any administrative proceedings (including but not limited to examination,
claim for refund, amended return, request for ruling, technical advice or other
internal procedure, appeal or alternative dispute resolution procedure) or
litigation.

 

Section 1.31. Section 338(h)(10) Election. The term “Section 338(h)(10)
Election” means an election under Section 338(h)(10) of the Code and the
regulations thereunder and any similar elections available under any applicable
state or local law with respect to (a) the Acquisition, and (b) each of the
deemed acquisitions of the stock of all the direct and indirect Subsidiaries of
OHI except Motor Cargo.

 

Section 1.32. Separate Return Income Tax. The term “Separate Return Income Tax”
means any state or local Income Tax, other than a Unitary Income Tax, incurred
by any member of the Overall Consolidated Group.

 

Section 1.33. Stock Purchase and Indemnification Agreement. The term “Stock
Purchase and Indemnification Agreement” means the Stock Purchase and
Indemnification Agreement dated November 5, 2003, among UPC, Overnite
Corporation, OHI, Overnite Transportation Company, and Motor Cargo Industries,
Inc.

 

Section 1.34. Subsidiary. A “Subsidiary” of a corporation is a business entity
(including, but not limited to, a corporation, partnership, limited partnership,
limited liability company, limited partnership or business trust) of which such
corporation owns more than 50% of the issued and outstanding equity interests
(as the case may be, including but not limited to, stock or partnership
membership or beneficial interests).

 

Section 1.35. Tax. The term “Tax” means any federal, state, territorial, local,
foreign and other net income, gross income, gross receipts, sales, use, value
added, ad valorem, transfer, franchise, profits, license, lease, service,
service use, withholding, payroll, employment, unemployment insurance, workers
compensation, social security, excise, severance, stamp, business license,
occupation, premium, property, environmental, windfall profits, customs, duties,
alternative minimum, estimated or other Tax, fee, premium, assessment or charge
of any kind whatever imposed or collected by any governmental entity or
political subdivision thereof, which any member of the UPC Consolidated Group,
UPC Unitary Group, Overnite Consolidated Group or Overnite Unitary Group is
required to pay, collect or withhold, together with any interest, penalties,
additions to Tax, or additional amounts with respect thereof, in each case
through date of payment.

 

5



--------------------------------------------------------------------------------

Section 1.36. Tax Benefit. The term “Tax Benefit” means (a) any refund, credit,
carryover, carryback or other reduction in otherwise required Tax payments; and
(b) any decrease in any Tax in one Tax period that results from an adjustment to
liability for Tax in another Tax period, such as an increase in a deduction for
depreciation that results from a determination that, in a previous Tax period,
an expenditure is capitalized and not deducted, or that an item of gain is
recognized.

 

Section 1.37. Taxing Authority. The term “Taxing Authority” means any
governmental authority (whether United States or non-United States, and
including any state, municipality, political subdivision or governmental agency)
responsible for the imposition or administration of any Tax.

 

Section 1.38. Underwriting Agreement. The term “Underwriting Agreement” means
the Underwriting Agreement dated October 30, 2003, among: UPC, Overnite
Corporation, OHI, and Credit Suisse First Boston, LLC, and Morgan Stanley & Co.
Incorporated as representatives of the several underwriters.

 

Section 1.39. Unitary Income Tax. The term “Unitary Income Tax” means a state or
local Income Tax which reflects the combined or consolidated reporting (either
on a domestic or worldwide basis) of any of the Parties and their respective
affiliates for a state or local jurisdiction which either (a) imposes its Income
Tax on its apportioned and/or allocable share of the taxable income of a
taxpayer and its domestic affiliates that are engaged in a “unitary business”,
part of which is conducted in the state or (b) imposes its Income Tax on its
apportioned and/or allocable share of the taxable income of a taxpayer and its
affiliates – both domestic and foreign – that are engaged in a unitary business.
States and local jurisdictions where UPC and affiliates file on a unitary basis
are identified in Appendix I.

 

Section 1.40. Unitary Group. The term “Unitary Group” means one of: the Overnite
Unitary Group, the UPC Unitary Group or the Overall Unitary Group.

 

Section 1.41. UPC Consolidated Group. The term “UPC Consolidated Group” means
the affiliated group of corporations (within the meaning of Section 1504(a) of
the Code) of which UPC is the common parent (including disregarded entities
within the meaning of Treasury Regulation Section 301.7701-3(b)(1)(ii) owned by
such members), including corporations (and their disregarded entities) that were
but no longer are part of such affiliated group, but excluding the members of
the Overnite Consolidated Group.

 

Section 1.42. UPC Separate Return Income Tax. The term “UPC Separate Return
Income Tax” means a Separate Return Income Tax for which any member of the UPC
Consolidated Group is liable under applicable law.

 

Section 1.43. UPC Miscellaneous Tax. The term “UPC Miscellaneous Tax” means any
Miscellaneous Tax for which any member of the UPC Consolidated Group is liable
under applicable law.

 

Section 1.44. UPC Unitary Group. The term “UPC Unitary Group” means UPC and all
other entities identified by a state or local Taxing jurisdiction as the basis
for the Unitary Income Tax assessment and Unitary Income Tax Returns of UPC, but
excluding the members of the Overnite Unitary Group.

 

6



--------------------------------------------------------------------------------

ARTICLE II

 

FILING OF CONSOLIDATED RETURNS AND ELECTIONS

 

Section 2.1. Consolidated and Unitary Returns. For the 2003 Pre-Offering Period,
UPC shall, to the extent permitted by law, include (a) the Overnite Consolidated
Group in its Federal Income Tax return for the Overall Consolidated Group and
(b) the Overnite Unitary Group in its Unitary Income Tax returns for the Overall
Unitary Group. UPC shall have the right to obtain extensions of time to file
these returns as it deems necessary in its sole discretion. These returns shall
be prepared by UPC and shall be filed in a timely manner. UPC shall have sole
responsibility and control with respect to determining Tax return positions for
the Overnite Consolidated Group Items and the Overnite Unitary Group Items for
the 2003 Pre-Offering Period; provided, however, UPC shall use for the Overnite
Consolidated Group and Overnite Unitary Group any Tax return positions that are
requested by Overnite Corporation and both Parties agree are appropriate under
applicable law (including regulations), if the effect of doing so would be to
produce a Tax Benefit of $50,000 or more in the aggregate with respect to any
Income Taxes allocated to Overnite Corporation under this Agreement or any
Overnite Separate Return Income Tax without producing an Actual Loss with
respect to Income Taxes allocated to UPC under this Agreement.

 

Section 2.2. Filing Information.

 

(a) Overnite Corporation shall supply UPC with (i) a completed pro forma
consolidated Federal Income Tax return for the Overnite Consolidated Group for
the 2003 Pre-Offering Period, together with all appropriate information
necessary for the integration of such return into the consolidated Federal
Income Tax return for the Overall Consolidated Group for such period, and (ii)
the data and information relating to the Overnite Unitary Group necessary to
prepare the Unitary Income Tax returns to be filed by UPC under this Agreement.

 

(b) All the returns and information set forth in Section 2.2(a) shall be
provided pursuant to timetables and instructions as mutually agreed by UPC and
Overnite Corporation. In the event that Overnite Corporation (i) either does not
timely provide such information or provides information that is incomplete or
otherwise not reasonably satisfactory to UPC, and (ii) Overnite Corporation does
not cure such defect within 30 Business Days after UPC gives notice thereof, UPC
shall be entitled to require Overnite Corporation to engage, at Overnite
Corporation’s expense, an independent accounting firm reasonably acceptable to
UPC and Overnite Corporation to gather and provide the information which
Overnite Corporation is required to provide under this Section 2.2.

 

(c) The returns and information provided by Overnite Corporation pursuant to
Section 2.2(a) shall be consistent with all elections and accounting methods
used by the Overnite Consolidated Group in previous Tax periods, except as
otherwise required by applicable law (including regulations) or agreed to by
UPC. In addition, the Overnite Consolidated Group shall notify UPC of any
changes to elections or accounting methods from the prior year. The Overnite
Consolidated Group shall indemnify UPC for any Actual Loss suffered by the UPC
Consolidated Group due to any failure of the Overnite Consolidated Group to
comply with these requirements.

 

Section 2.3. Section 338(h)(10) Elections.

 

(a) Overnite Corporation and UPC agree to make and file the Section 338(h)(10)
Elections jointly and in a timely manner.

 

(b) As requested from time to time by UPC (whether before, at, or after the
Offering Date), Overnite Corporation shall assist UPC in, and shall provide the
necessary information to UPC in

 

7



--------------------------------------------------------------------------------

connection with, the preparation of Internal Revenue Service Form 8023,
Elections Under Section 338 For Corporations Making Qualified Stock Purchases,
and any comparable or related forms required under any applicable state or local
law, and the required schedules or statements thereto (the “Section 338 Election
Forms”) relating to the Section 338(h)(10) Elections. Without limiting the
generality of the preceding sentence and with respect to each Section 338
Election Form delivered by UPC to Overnite Corporation on or before the Offering
Date, Overnite Corporation shall, no later than the Offering Date, cause each
such Section 338 Election Form to be duly executed by Overnite Corporation or an
affiliate of Overnite Corporation, as appropriate, and shall deliver the same to
UPC at the Offering Date. If UPC determines at or after the Offering Date that
any change is to be made in a Section 338 Election Form previously executed by
Overnite Corporation or an affiliate of Overnite Corporation and delivered by
Overnite Corporation to UPC, then UPC may prepare a new Section 338 Election
Form and deliver such new Section 338 Election Form to Overnite Corporation, and
Overnite Corporation shall cause such Section 338 Election Form to be duly
executed by Overnite Corporation or an affiliate of Overnite Corporation, as
appropriate, and shall promptly deliver such executed Section 338 Election Form
to UPC.

 

(c) UPC shall timely file (or cause to be filed) the Section 338 Election Forms
on behalf of UPC and Overnite Corporation, and shall provide notice of such
filing to Overnite Corporation. UPC and Overnite Corporation shall thereafter
take any and all actions necessary or appropriate to effect the timely filing of
any other Section 338 Election Forms required to be filed for any applicable
state or local tax purposes.

 

(d) With respect to the filings described in Section 2.3(c) above, the members
of the UPC Consolidated Group and the Overnite Consolidated Group will (i) treat
as valid the Section 338(h)(10) Elections, (ii) not take any action inconsistent
with such treatment and (iii) timely file, or cause to be filed, all tax returns
affected by such filings in a manner consistent with the Section 338(h)(10)
Elections (including but not limited to attaching such Section 338 Election
Forms and the schedules related thereto to the appropriate tax returns in the
manner prescribed by applicable regulations or other applicable law).

 

(e) Within 90 Days of the Offering Date, Overnite Corporation shall present to
UPC a completed Internal Revenue Service Form 8883, Asset Allocation Statement
Under Section 338, and any comparable or related forms under any applicable
state or local law. Provided such allocation of the Purchase Price is
reasonable, UPC shall adopt the same allocation on its own Form 8883, and any
comparable or related forms under any applicable state or local law. If UPC
determines that such allocation is not reasonable, the Parties shall take
reasonable steps to come to an agreement on an allocation.

 

(f) Each of the members of the UPC Consolidated Group and Overnite Consolidated
Group hereby covenants to take all appropriate actions to ensure the validity
and effectiveness of the Section 338(h)(10) Elections, and not to take any
action which jeopardizes their validity and effectiveness. For purposes of this
Section 2.3(f), an action which jeopardizes the validity and effectiveness of
the Section 338(h)(10) Elections includes, but is not limited to, the issuance
by Overnite Corporation of Overnite Corporation voting stock to a person or
persons (other than UPC) who collectively would own stock constituting 70% or
more of the combined voting power of all classes of Overnite Corporation stock
entitled to vote immediately after any such issuance.

 

(g) Overnite Corporation shall not, during the 180-day period commencing on the
Offering Date, offer, pledge, sell, contract to sell, sell any option, sell any
contract to purchase, grant any option, right or warrant to purchase, or issue
stock in itself other than transactions described in the Form S-1 Registration
Statement filed with the United States Securities and Exchange Commission on
August 4, 2003, and amended on September 12, 2003, October 14, 2003, October 23,
2003, October 30, 2003 and

 

8



--------------------------------------------------------------------------------

October 30, 2003, unless Overnite Corporation receives prior written consent
from UPC. UPC shall respond to any request for consent within 30 calendar days,
and shall not withhold consent unless, in the opinion of UPC’s Vice President -
Tax, such action by Overnite Corporation would jeopardize the validity of any of
the Section 338(h)(10) Elections. UPC and all members of the UPC Consolidated
Group shall keep any request under this Section 2.3(g), and any information
associated with such request, strictly confidential; shall not disclose any such
information to any other party unless required by law; and shall not use any
such information in any manner that could violate any federal or state
securities law.

 

Section 2.4. Other Elections.

 

(a) Overnite Corporation shall execute and file any and all consents, elections,
or other similar documents and shall maintain in effect previously filed
elections, consents, or other similar documents necessary or appropriate to
effect the filing of the consolidated Federal Income Tax and Unitary Income Tax
returns for the Overall Consolidated Group for the 2003 Pre-Offering Period.

 

(b) UPC shall determine, in its sole discretion, whether an election under
either Treasury Regulation Section 1.1502-76(b)(2)(ii) (to ratably allocate a
year’s items) or Section 1.1502-76(b)(2)(iii) (to ratably allocate a month’s
items) should be made, and the Overnite Consolidated Group shall make such
elections if and only if instructed by UPC.

 

ARTICLE III

 

TAX ALLOCATIONS

 

Section 3.1. Prior Tax Allocations. Except as otherwise provided herein, all Tax
payments, allocations and settlements between the Parties made prior to the
Offering (including, but not limited, to those made pursuant to the 1991
Agreement) shall be final, and neither Party shall have a claim against the
other under this Agreement relating to any such Tax payment, allocation or
settlement.

 

Section 3.2. Consolidated Federal Income Tax and Tax Benefits.

 

(a) Except as provided in Sections 3.6 and 3.7 and subject to Section 7.1, with
respect to any Pre-Offering Period, all Federal Income Tax and Tax Benefits
relating thereto of the Overall Consolidated Group (including all Federal Income
Tax and Tax Benefits in any Pre-Offering Period of the Overall Consolidated
Group resulting from the Acquisition and the Offering) shall be allocated to
UPC.

 

(b) With respect to any Post-Offering Period, (i) all Federal Income Tax and Tax
Benefits relating thereto of the Overnite Consolidated Group (including all
Federal Income Tax Benefits in any Post-Offering Period of the Overnite
Consolidated Group resulting from the Acquisition and the Offering) shall be
allocated to Overnite Corporation, and (ii) all Federal Income Tax and Tax
Benefits relating thereto of the UPC Consolidated Group shall be allocated to
UPC.

 

(c) All Tax Benefits from eliminating interest on overlapping periods of Federal
Income Tax overpayments and underpayments under Section 6621 of the Code that in
any way involve Federal Income Taxes for any Pre-Offering Period shall remain
with UPC, and any claims or requests to apply this provision to Federal Income
Taxes that in any way involve Federal Income Taxes for any Pre-Offering Period
shall remain the sole responsibility of UPC. The Overnite Consolidated Group
shall not file any claim or request to eliminate interest on overlapping periods
of Tax overpayments and underpayments that in any way involves Federal Income
Taxes for any Pre-Offering Period.

 

9



--------------------------------------------------------------------------------

Section 3.3. Unitary Income Tax and Tax Benefits.

 

(a) Except as provided in Sections 3.6 and 3.7 and subject to Section 7.1, with
respect to any Pre-Offering Period, all Unitary Income Tax and Tax Benefits due
to or receivable from a Taxing Authority by any member of the Overall Unitary
Group (including all Unitary Income Tax and Tax Benefits in any Pre-Offering
Period of the Overall Unitary Group resulting from the Acquisition and the
Offering) shall be allocated to UPC. Nexus for purposes of the determination of
the Unitary Income Tax Liability in a particular jurisdiction shall be
determined solely by UPC. Should a Taxing Authority subsequently determine Nexus
differently from a determination previously made, the Unitary Income Tax
liability shall be governed by such Tax authority’s sustained or agreed upon
final determination, and any additional Unitary Income Tax liabilities arising
therefrom shall be allocated to UPC with respect to any Pre-Offering Period.

 

(b) With respect to any Post-Offering Period, (i) all Unitary Income Tax for
which any member of the Overnite Unitary Group is liable, and any Tax Benefit
relating to Unitary Income Tax to which any member of the Overnite Unitary Group
is entitled (including all Unitary Income Tax Benefits in any Post-Offering
Period of the Overnite Unitary Group resulting from the Acquisition and the
Offering), shall be allocated to Overnite Corporation, and (ii) all Unitary
Income Tax for which any member of the UPC Unitary Group is liable, and any Tax
Benefit relating to Unitary Income Tax to which any member of the UPC Unitary
Group is entitled, shall be allocated to UPC.

 

Section 3.4. Separate Return Income Taxes and Tax Benefits. Except as otherwise
provided in Section 3.7, all liabilities for Separate Return Income Taxes shall
remain the sole responsibility of the particular entity which incurred or whose
predecessor incurred the liability or whose activities (or predecessors’
activities) resulted in the liability. Likewise, any Tax Benefits relating to
Separate Return Income Tax (including but not limited to refunds received as a
result of audits, claims or amended returns) shall be the sole property of the
entity which is entitled to the refund or claim under applicable law. Nexus for
purposes of the determination of Overnite Separate Return Income Tax liability
in any jurisdiction shall be determined by Overnite Corporation. Should a Taxing
Authority subsequently determine Nexus differently from a determination
previously used, the Overnite Separate Return Income Tax liability shall be
governed by such Taxing Authority’s sustained or agreed upon final
determination, and any additional Overnite Separate Return Income Tax arising
therefrom shall remain the liability of the particular entity which incurred or
whose predecessor incurred the liability or whose activities (or predecessors’
activities) resulted in the liability.

 

Section 3.5. Miscellaneous Taxes and Tax Benefits. All liabilities for
Miscellaneous Taxes shall remain the sole responsibility of the particular
entity which incurred or whose predecessor incurred the liability or whose
activities (or predecessors’ activities) resulted in the liability. Likewise,
any Tax Benefits relating to any Miscellaneous Taxes (including but not limited
to refunds received as a result of audits, claims or amended returns) shall be
the sole property of the entity which is entitled to the refund or claim by
operation of law or under the terms of this Agreement.

 

Section 3.6. Adjustments for Liabilities. If (i) any liability (including but
not limited to a contingent liability) of any member of the Overnite
Consolidated Group or the Overnite Unitary Group becomes payable or accrues at
or after the Offering Date, and (ii) such event results in a net increase in the
Aggregate Deemed Sales Price, then any Income Tax resulting therefrom shall be
allocated to the Overnite Consolidated Group; provided, however, that such
Income Tax shall be allocated to UPC to the extent that either (x) the UPC
Consolidated Group receives a corresponding and offsetting Tax Benefit in any
Post-Offering Period, or (y) the Overall Consolidated Group receives such Tax
Benefit relating to such liability in any Pre-Offering Period. The members of
the UPC Consolidated Group and the Overall Consolidated Group shall claim all
deductions to which they are entitled under the Tax law with respect to any
liability giving rise to the application of this Section 3.6.

 

10



--------------------------------------------------------------------------------

Section 3.7. Motor Cargo Pre-Consolidation Income Taxes. All Motor Cargo
Pre-Consolidation Income Taxes and Tax Benefits relating thereto, shall be
allocated to Overnite Corporation.

 

ARTICLE IV

 

TAX PAYMENTS AND SETTLEMENTS

 

Section 4.1. Notice. UPC shall give Overnite Corporation notice within 30
Business Days of assessments, refund claims, or amended returns associated with
any Pre-Offering Period so that Overnite Corporation may determine any effect
such items may have on its Overnite Separate Return Income Taxes and on its
Taxes with respect to any Post-Offering Period.

 

Section 4.2. Actions by Taxing Authorities. Where a Taxing Authority has made or
makes assessments, abatements, credits, refunds, or similar items; or posts
payments, assessments, abatements, credits, refunds, or similar items on or
against one Party’s Tax account which are properly attributable hereunder to the
other Party, the Party receiving such item shall provide notice to the other
Party within 30 Business Days of discovering such action and the Parties shall
cooperate with each other and work together to resolve the matter with the
appropriate Taxing Authority. Where the matter cannot be resolved with the
appropriate Taxing Authority, the Parties shall make each other whole as if the
Taxing Authority had posted the item to the responsible Party.

 

Section 4.3. Payments/Refunds. Payments under this Agreement shall be made not
later than 11:00 a.m. EST on the day when due in U.S. dollars by wire transfer
of immediately available funds to the account designated for that purpose by UPC
or Overnite Corporation. Unless a different time is specified for payment
hereunder, such payments shall be due fifteen (15) days after appropriate notice
is given that such payment is due. Whenever such payments would be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day. If an amount due hereunder has not been paid when due, such amount
shall bear interest from the date such payment was due, up to but excluding the
date of payment of such amount, at the Applicable Federal Rate, compounded
monthly.

 

ARTICLE V

 

AUDITS, AMENDED RETURNS, AND LITIGATION

 

Section 5.1. Conduct of Examinations; Amended Returns; Protests; Litigations.

 

(a) Except as otherwise provided in this Article V, UPC shall have sole
responsibility and control with respect to: determining Tax positions; the
conduct of examinations; the filing of administrative refund claims or amended
returns; any administrative proceedings (including but not limited to requests
for rulings, technical advice memoranda, administrative appeals and alternative
dispute resolution procedures); and litigation (including the decision to
litigate, the choice of forum and the overall conduct of the litigation) for the
Overall Consolidated Group and any member thereof (and for any passthrough
entity in which members of the Overall Consolidated Group have a controlling
interest) for consolidated Federal Income Taxes and Unitary Income Taxes for any
Pre-Offering Period. With respect to any matter that could result in an increase
of $50,000 or more in the aggregate in any Overnite Separate Return Income Tax
or any Income Tax allocated to Overnite Corporation (or for which Overnite

 

11



--------------------------------------------------------------------------------

Corporation is responsible) under this Agreement, UPC shall consult with
Overnite Corporation, keep Overnite Corporation fully informed, and request
Overnite Corporation’s approval for any final settlement. Overnite Corporation
shall not unreasonably withhold such approval and shall respond to any such
request within 30 calendar days.

 

(b) Overnite Corporation shall have sole responsibility and control with respect
to: the conduct of examinations; the filing of administrative refund claims or
amended returns; any administrative proceedings; and litigation for Motor Cargo
for all tax periods beginning before the date Motor Cargo joined the Overall
Consolidated Group.

 

(c) The Parties shall cause all members of the Overall Consolidated Group, and
(to the extent within their control) any passthrough entities, to cooperate
fully with each other during the course of any examination, refund claim,
amended return, administrative proceeding, or litigation. UPC shall keep
Overnite Corporation advised of, and shall provide within 30 Business Days to
Overnite Corporation any documents relating to any examination, preparation of
refund claims or amended returns, administrative proceedings and litigation to
the extent Overnite Consolidated Group Items or issues are involved.

 

(d) If Overnite Corporation shall determine that it is desirable for UPC,
Overnite Corporation, or a member of the Overnite Consolidated Group to file a
claim for refund or an amended return that in any way involves Federal Income
Taxes or Unitary Income Taxes for any Pre-Offering Period, Overnite Corporation
shall prepare and submit such proposed claim to UPC, together with a reasoned
analysis of the merits of the proposed claim and a statement setting forth when
the statute of limitations on filing such claim will expire, in sufficient time
for UPC to act on such proposed claim. UPC shall reasonably consider and act on
any such claim, provided either (i) such claim does not adversely affect UPC, or
(ii) Overnite Corporation agrees, in a manner reasonably satisfactory in form
and substance to UPC, to indemnify UPC from and against any Actual Loss that UPC
may sustain as a result of the filing of such claim or amended return, the
conduct of proceedings relating thereto and the allowance or disallowance (in
whole or in part) thereof.

 

(e) To the extent Overnite Corporation’s obligations to indemnify UPC under
Section 7.1(e) are involved, Overnite Corporation shall have the right to
participate in any proceedings controlled by UPC related to the Section
338(h)(10) Elections, and to review all correspondence with the Taxing Authority
relating to such proceedings.

 

Section 5.2. Cost of Examinations, Amended Returns, Protests and Litigations.
Each Party shall bear all of its own costs incurred in connection with
examinations, refund claims, amended returns, administrative proceedings and
litigation.

 

ARTICLE VI

 

COOPERATION ON RECORDS

 

Section 6.1. Furnishing of Information and Cooperation.

 

(a) The Parties shall furnish or cause to be furnished to each other upon
request, within 30 Business Days from the date of the request for such
information (and in any event within a reasonable time of such request), such
information and assistance as are reasonably necessary for the filing of any
return, for the preparation for or conduct of any examination, administrative
proceeding or litigation relating to Taxes, and for the prosecution or defense
of any claim, suit, or proceeding relating to

 

12



--------------------------------------------------------------------------------

any proposed adjustment to or refund of Tax. The Parties shall cooperate with
each other in the conduct of any examination, claim, amended return,
administrative proceeding or litigation and each shall execute and deliver (or
cause to be executed and delivered) such documents (including but not limited to
powers of attorney, returns, elections, and consents) as are necessary to carry
out the intent of this Agreement.

 

(b) If, any change (including but not limited to change in applicable law or
regulations or their interpretation by any court of law or other governing body
having jurisdiction subsequent to the date of this Agreement) occurs that
requires additional information, the Parties shall furnish or cause to be
furnished to each other such information and assistance as are reasonable
necessary due to the change.

 

Section 6.2. Notice of Examinations, Amended Returns, Protests and Litigations.
Each Party shall promptly give notice to the other of any examination, inquiry,
litigation, or proposed or actual assessment by a federal, state, local or
foreign Taxing Authority covering any potential Tax liability where one Party
may have a right to demand payment for such Tax from, or be indemnified by, the
other Party.

 

Section 6.3. Record Retention. The UPC and Overnite Consolidated Groups shall
comply with the record retention provisions of the Code, as interpreted by
Treasury Regulations and relevant administrative rulings of the Internal Revenue
Service. Neither the UPC nor the Overnite Consolidated Groups shall destroy, or
permit the destruction of, any records that may relate to any Tax liability of
the Overall Consolidated Group without the other’s written consent.

 

Section 6.4. Remedies.

 

(a) In recognition of the fact that most records pertaining to the Overnite
Consolidate Group are in the possession of the Overnite Consolidate Group,
Overnite Corporation hereby acknowledges and agrees that the failure of any
member of the Overnite Consolidated Group or Overnite Unitary Group to comply
with the provisions of this Section 6 may result in substantial harm to the UPC
Consolidated Group, including the inability to determine or appropriately
substantiate a Tax (or a position in respect thereof) for which the UPC
Consolidated Group (or a member thereof) would be responsible under this
Agreement or appropriately defend against an adjustment thereto by a Taxing
Authority, and

 

(b) In addition to the indemnification provisions of Section 7.4, if any Party
fails to provide (i) any cooperation or information requested pursuant to
Section 6.1 by the date reasonably specified by the other Party or (ii) any
other information requested pursuant to this Agreement within a reasonable
period, as determined in good faith by the requesting Party, then, without
limiting any other remedy available to the requesting Party for breach of the
obligations under this Agreement, the requesting Party shall have the right to
engage an accounting firm of its choice to gather such information. Each Party
agrees to permit such accounting firm full access to all appropriate records or
other information in the possession of any member of such Party’s consolidated
group or unitary group during normal business hours, and promptly to reimburse
or pay directly all costs and expenses in connection with the engagement of such
accountants.

 

Section 6.5. Cost of Producing Records. Each Party shall bear all of its own
costs reasonably incurred in connection with producing any records for the other
Party under this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

 

INDEMNIFICATIONS

 

Section 7.1. Federal Income Taxes and Unitary Income Taxes; 2001 Motor Cargo
Merger Agreement; Section 338(h)(10) Elections.

 

(a) Except as provided to the contrary in Sections 7.1(c) and 7.1(e), the
members of the UPC Consolidated Group shall be jointly and severally liable for
and shall indemnify and hold the members of the Overnite Consolidated Group and
Overnite Unitary Group harmless from and against Federal Income Tax and Unitary
Income Taxes for any Pre-Offering Period, including the Federal Income Tax and
Unitary Income Tax related to Section 338(h)(10) Elections as determined under
Article III hereof, but excluding any Motor Cargo Pre-Consolidation Income
Taxes.

 

(b) The members of the Overnite Consolidated Group and Overnite Unitary Group
shall be jointly and severally liable for and shall indemnify and hold the
members of the UPC Consolidated Group harmless from and against all Taxes for
any Post-Offering Period allocated to Overnite Corporation under Article III
hereof and all Motor Cargo Pre-Consolidation Income Taxes.

 

(c) The members of the Overnite Consolidated Group and Overnite Unitary Group
shall be jointly and severally liable for and shall indemnify and hold the
members of the UPC Consolidated Group harmless from and against (i) any payment
relating to Taxes required to be made by UPC under the 2001 Motor Cargo Merger
Agreement and (ii) any Actual Loss suffered by UPC, in either case if such
payment or Actual Loss is caused by any action taken or failure to act, in
either case before or after the Offering Date, by the Overnite Consolidated
Group or Overnite Unitary Group that is inconsistent with the treatment of the
merger consummated under the 2001 Motor Cargo Merger Agreement as a
reorganization within the meaning of Sections 368(a)(1)(A) and 368(a)(2)(D) of
the Code; provided, however, that, for purposes of this Section 7.1(c), neither
the Acquisition, the Offering, nor any Section 338(h)(10) Election under this
Agreement shall be considered an action taken by the Overnite Consolidated Group
or the Overnite Unitary Group. The members of the UPC Consolidated Group shall
be jointly and severally liable for and shall indemnify and hold Overnite
Corporation and its Subsidiaries (including Motor Cargo) harmless from and
against any Actual Loss suffered or other liability incurred as a result of the
nonqualification of the merger consummated under the 2001 Motor Cargo Merger
Agreement as a reorganization within the meaning of Section 368(a)(1)(A) and
368(a)(2)(D) of the Code for any reason other than an action taken or failure to
act, in either case before or after the Offering Date, by the Overnite
Consolidated Group or Overnite Unitary Group.

 

(d) The members of the UPC Consolidated Group shall be jointly and severally
liable for and shall indemnify and hold the members of the Overnite Consolidated
Group harmless from and against any Actual Loss and any Section 338(h)(10)
Defense Cost suffered or incurred as a result of the invalidity or
ineffectiveness (in whole or in part) of any of the Section 338(h)(10)
Elections, if such invalidity or ineffectiveness is caused by an action or
failure to act by a member of the UPC Consolidated Group (and not by an action
or failure to act by any member of the Overnite Consolidated Group). For
purposes of this Section 7.1(d), the retention by UPC of any of the Additional
Shares shall not be considered an action or failure to act by a member of the
UPC Consolidated Group.

 

(e) The members of the Overnite Consolidated Group shall be jointly and
severally liable for and shall indemnify and hold the members of the UPC
Consolidated Group harmless from and against any Actual Loss and any Section
338(h)(10) Defense Cost suffered or incurred as a result of the invalidity or
ineffectiveness (in whole or in part) of any of the Section 338(h)(10)
Elections, if such invalidity or ineffectiveness is caused by an action or
failure to act by a member of the Overnite Consolidated Group (and not by an
action or failure to act by any member of the UPC Consolidated Group).

 

14



--------------------------------------------------------------------------------

(f) For purposes of this Article VII, the planning of the structure of the
Acquisition and the Offering shall not be considered an action (or failure to
act) by either Party.

 

Section 7.2. Separate Return Income Taxes.

 

(a) The members of the Overnite Consolidated Group shall be jointly and
severally liable for and shall indemnify and hold the members of the UPC
Consolidated Group harmless from and against all Overnite Separate Return Income
Taxes of the Overnite Consolidated Group for all periods, as determined under
Section 3.4 hereof.

 

(b) The members of the UPC Consolidated Group shall be jointly and severally
liable for and shall indemnify and hold the members of the Overnite Consolidated
Group harmless from and against all UPC Separate Return Income Taxes for all
periods, as determined under Section 3.4 hereof.

 

Section 7.3. Miscellaneous Taxes.

 

(a) The members of the Overnite Consolidated Group shall be jointly and
severally liable for and shall indemnify and hold the members of the UPC
Consolidated Group harmless from and against all Overnite Miscellaneous Taxes
for all periods, as determined under Section 3.5 hereof.

 

(b) The members of the UPC Consolidated Group shall be jointly and severally
liable for and shall indemnify and hold the members of the Overnite Consolidated
Group harmless from and against all UPC Miscellaneous Taxes for all periods, as
determined under Section 3.5 hereof.

 

Section 7.4. Failure to Cooperate on Records. The members of the Overnite
Consolidated Group shall be jointly and severally liable for and shall indemnify
and hold the members of the UPC Consolidated Group harmless from and against any
Actual Loss suffered by the UPC Consolidated Group due to any failure of the
Overnite Consolidated Group to comply with the requirements of Article VI of
this Agreement. The members of the UPC Consolidated Group shall be jointly and
severally liable for and shall indemnify and hold the members of the Overnite
Consolidated Group harmless from and against any Actual Loss suffered by the
Overnite Consolidated Group due to any failure of the UPC Consolidated Group to
comply with the requirements of Article VI of this Agreement.

 

Section 7.5. Indemnity Payments. Any indemnity payment made under this Article
VII shall be reduced to account for Tax Benefits realized by the indemnified
Party by reason of the facts and circumstances giving rise to the indemnity
payment and increased to account for Taxes incurred on the receipt of the
indemnity payment, such that the indemnity payment made to the indemnified
Party, when adjusted to take into account such Tax Benefits and Taxes, is equal
to the amount required to be indemnified under the relevant section of this
Article VII (for example, Actual Losses plus Section 338(h)(10) Defense Costs in
the case of a Section 7.1(d) or 7.1(e) indemnity).

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

 

DISPUTES

 

Section 8.1. Negotiation. UPC and Overnite Corporation shall attempt in good
faith promptly to resolve any dispute arising in connection with this Agreement.
In the event of any such dispute, either Party may deliver a notice of dispute
to the other Party explaining the issue in dispute and beginning the Negotiation
Period. Within 90 Business Days of the receipt of such notice, the appropriate
representatives of UPC and Overnite Corporation shall meet to attempt to resolve
the dispute. If, within a reasonable time thereafter, the dispute is not
resolved by agreement of the Parties, or if one of the Parties fails or refuses
to negotiate the dispute, the issue shall be settled by arbitration pursuant to
this Article VIII. Either Party may terminate the Negotiation Period at any time
after 120 Business Days have elapsed since the beginning of the Negotiation
Period by giving notice to the other Party. Nothing in this Article VIII shall
be construed to extend the time periods set forth in this Agreement during which
any Party may make a payment, deliver a notice, provide information, grant or
withhold approval or consent or take any other action.

 

Section 8.2. Arbitration Procedure. Either Party may initiate arbitration by
giving the other Party written notice within one year following the end of the
Negotiation Period. The place of arbitration shall be St. Louis, Missouri, but
not at the offices of any Party. Any time period or deadline specified in this
Article VIII may be extended by mutual agreement of the Parties.

 

Section 8.3. Selection of Arbitrators. UPC and Overnite shall make every
reasonable effort to jointly select the arbitrator. If UPC and Overnite are
unable to agree on the designated arbitrator within 20 Business Days after
either Party gives notice of arbitration, then the arbitration shall be by a
panel of three arbitrators. UPC and Overnite shall each appoint one arbitrator.
The two arbitrators so appointed shall appoint the third arbitrator. If either
UPC or Overnite shall fail to appoint an arbitrator within such 20 Business Day
period, the arbitration shall be by the sole arbitrator appointed by the other
Party. Whether jointly selected by UPC and Overnite or otherwise, each
arbitrator shall be an attorney or accountant who is generally recognized in the
Tax community as a qualified and competent Tax practitioner.

 

Section 8.4. Settlement Proposals. Each Party shall present an overall
settlement proposal to the arbitrator or arbitrators which shall encompass all
issues to be resolved. The proposals from each Party shall set the outer limits
of the range within which the arbitrator or arbitrators may make a determination
as to the appropriate settlement result. If such appropriate settlement result
is less than $250,000 in amount, it shall be deemed to be zero, unless the
arbitrator or arbitrators determine that there was not a reasonable basis for
the position of the non-prevailing Party. If such appropriate settlement result
is not less than $250,000 in amount, $250,000 shall be subtracted from such
appropriate settlement result by the arbitrator or arbitrators in reaching their
determination of the amount to be awarded one of the Parties, unless the
arbitrator or arbitrators determine that there was not a reasonable basis for
the position of the non-prevailing Party.

 

Section 8.5. Arbitrator’s Determination Final. The determination made by the
arbitrator or arbitrators shall be conclusive and binding upon the Parties and
shall not be subject to appeal, except in the case of manifest factual or
mathematical error, or fraud or bias on the part of the arbitrator or
arbitrators. The arbitrator or arbitrators shall also determine which Party
shall bear the costs of the arbitration process, including counsel fees, and may
allocate such costs between the Parties in any manner.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1. Sharing of Information. Each Party shall provide the other Party
with all relevant Tax accounting information and portions of returns, elections,
amended returns, claims for refund, consents, and extensions of the statute of
limitations which each files on behalf of the Overall Consolidated Group (or any
members thereof) for any periods which are reasonably requested. Such
information shall be provided to the other Party within 30 Business Days of the
request.

 

Section 9.2. Confidentiality. The Parties agree that, except as otherwise
expressly agreed in writing, any information furnished to the other Party
pursuant to this Agreement is confidential. Except to the extent required for
the proper filing of returns or resolving a dispute, audit, or litigation, the
Parties covenant not to disclose, and not to permit disclosure of, such
information to persons other than their own auditors or Tax advisors. Such
auditors or Tax advisors shall be instructed to maintain a level of
confidentiality with respect to the information as if the furnishing Party were
their client. Notwithstanding anything herein or in the Stock Purchase and
Indemnification Agreement to the contrary, any Party (and any employee,
representative, or other agent of any Party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Acquisition, the Offering, and any other transaction contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided, however, that any such information is required to be kept
confidential to the extent necessary to comply with any applicable federal and
state securities laws. For purposes of this paragraph, the tax treatment of any
transaction is the purported or claimed Federal Income Tax treatment of the
transaction, and the tax structure of any transaction includes any fact that may
be relevant to understanding the purported or claimed Federal Income Tax
treatment.

 

Section 9.3. Successors. This Agreement is being entered into by the Parties on
behalf of themselves and each member of the UPC Consolidated Group and the
Overnite Consolidated Group, respectively. This Agreement shall bind each member
of the UPC Consolidated Group and the Overnite Consolidated Group, and shall
continue to bind each such member whether or not it remains affiliated with UPC
or Overnite Corporation, as the case may be, and shall be deemed to have been
readopted and affirmed on behalf of any corporation which, subsequent to the
date hereof, becomes a member of the UPC Consolidated Group or the Overnite
Consolidated Group. This Agreement shall be binding upon and inure to the
benefit of any successor to the Parties (by merger, consolidation, liquidation,
acquisition of all or substantially all of a Party’s assets, or otherwise) to
the same extent as if the successor had been an original party to this
Agreement.

 

Section 9.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict-of-laws principles thereof.

 

Section 9.5. Headings. The headings in this Agreement are for convenience only
and shall not be deemed for any purpose to constitute a part of or to affect the
interpretation of this Agreement.

 

Section 9.6. Notices. Except as otherwise specifically provided in this
Agreement or agreed to in writing by UPC and Overnite Corporation, all notices,
claims, requests, demands and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given either (i) when
transmitted by fax or electronic mail, receipt of which is acknowledged by fax
or electronic mail, provided a confirming copy is simultaneously mailed
(registered or certified mail,

 

17



--------------------------------------------------------------------------------

postage prepaid, return receipt requested) or (ii) three days after being mailed
(registered or certified mail, postage prepaid, return receipt requested),
addressed as follows:

 

(a)    If to UPC:   

Vice President-Tax

         

Union Pacific Corporation

         

1416 Dodge Street – Room 738

         

Omaha, NE 68179

         

Fax No: (402) 271-5972

(b)    If to Overnite Corporation:   

Chief Financial Officer

         

Overnite Corporation

         

1000 Semmes Avenue

         

Richmond, VA 23224-2246

         

Fax No.: (804)-231-8500

 

or to such other person or address as the Party to whom the communication is to
be given may have most recently furnished by notice to the other Party.

 

Section 9.7. Changes in Law.

 

(a) Any reference to a provision of the Code or a law of another jurisdiction
shall include a reference to any applicable successor provision or law.

 

(b) If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date of this Agreement, performance of any provision of this
Agreement or any transaction contemplated thereby shall become impracticable or
impossible, the parties hereto shall use their commercially reasonable efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

 

Section 9.8. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the Parties to the maximum extent
practicable. In any event, all other provisions of this Agreement shall be
deemed valid, binding, and enforceable to their full extent.

 

Section 9.9. Effective Date. This Agreement shall become effective upon the
Offering Date.

 

Section 9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which shall together constitute but one and the same instrument.

 

Section 9.11. Entire Agreement; Termination of Prior Agreements. This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof and supersedes all prior agreements, written or oral, between or
among any members of the UPC Consolidated Group, on the one hand, and any
members of the Overnite Consolidated Group, on the other hand, with respect to
any Taxes (including but not limited to the 1991 Agreement). Any such prior
agreements are hereby terminated and canceled to the extent not incorporated
herein, and any rights or obligations existing thereunder are hereby fully and
finally settled without any payment by any party thereto. This Agreement may not
be terminated or amended except by written agreement executed by the Parties.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement, intending to be
legally bound, has caused this Agreement to be executed by its duly authorized
officer as of the date first above written.

 

UNION PACIFIC CORPORATION,

by

 

/s/ James R. Young

--------------------------------------------------------------------------------

Name:

 

James R. Young

Title:

 

Executive Vice President-Finance

OVERNITE CORPORATION,

by

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Senior Vice President and Chief Financial Officer

OVERNITE HOLDING, INC.,

by

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Vice President and Treasurer

 

19



--------------------------------------------------------------------------------

APPENDIX I

 

STATE/LOCAL INCOME TAX RETURNS

 

UNITARY JURISDICTIONS

 

Pursuant to Section 3.3, all Unitary Income Tax and Tax Benefit (either as
determined on returns as originally filed or as adjusted upon examination,
amended return, claim for refund, ultimate settlement, or otherwise), for any
Pre-Offering Period in the following jurisdictions shall be allocated to UPC:

 

Arizona

 

Kansas

 

North Dakota

California

 

Minnesota

 

Oklahoma

Colorado

 

Missouri

 

Oregon

Idaho

 

Montana

 

Portland, Oregon

Illinois

 

Nebraska

 

Multnomah County, Oregon

Iowa

 

New Mexico

 

Utah

 

SEPARATE RETURN JURISDICTIONS

 

Pursuant to Section 3.4, all Overnite Separate Return Income Tax and Tax Benefit
(either as determined on returns as originally filed or as adjusted upon
examination, amended return, claim for refund, ultimate settlement, or
otherwise), for all Tax periods in the following jurisdictions shall be
allocated to the Overnite Consolidated Group:

 

Alabama

 

Warren County Schools,

 

Dayton, Ohio

Alaska

 

          Kentucky

 

Sharonville, Ohio

Arkansas

 

Louisiana

 

Toledo, Ohio

Connecticut

 

Maine

 

Pennsylvania

Delaware

 

Maryland

 

Puerto Rico

Florida

 

Massachusetts

 

Guaynabo, Puerto Rico

Georgia

 

Michigan

 

Rhode Island

Hawaii

 

Grand Rapids, Michigan

 

South Carolina

Indiana

 

Mississippi

 

Tennessee

Kentucky

 

New Hampshire

 

Texas

Bowling Green, Kentucky

 

New Jersey

 

Vermont

Lexington, Kentucky

 

New York

 

Virginia

Board of Education -

 

North Carolina

 

West Virginia

      Lexington, Kentucky

 

Ohio

 

Wisconsin

Louisville, Kentucky

 

Cleveland, Ohio

   

 

20